TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 27, 2013



                                      NO. 03-11-00055-CV


                 Wallace Roofing, Inc. and Royce Dean Wallace, Appellants

                                                 v.

                                     Linda Benson, Appellee




          APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                  AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment nunc pro tunc signed by the trial court on February 28,

2011. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the court’s judgment. Therefore, the Court affirms the trial court’s judgment.



The appellants shall pay all costs relating to this appeal, both in this Court and the court below.